DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-14, 17-26 are pending and examined.

Allowable Subject Matter
Claims 11-14, 17-26 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to independent claim 11: performing, by the second memory chip, a second internal operation corresponding to the second internal command, using the first temperature code.
With respect to independent claim 20: a second memory chip configured to receive a second internal command input from the memory controller after the first internal command is input to the first memory chip, and perform an internal operation corresponding to the second internal command, based on the first temperature code and the temperature code generation information, which are stored on the first memory chip, in response to the second internal command.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824